Citation Nr: 0512899	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  01-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  He also served in the Air Force National Guard (ANG) 
and had periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  He retired from the ANG 
in 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran offered testimony at a personal hearing at the RO 
in June 2001.  A transcript of that hearing is in the file.


FINDINGS OF FACT

1.  Hearing loss was first manifested many years after the 
veteran's retirement from military service, and no medical 
evidence has been presented establishing a nexus between any 
incident of service and hearing loss.

2.  Tinnitus was first manifested many years after the 
veteran's retirement from military service, and no medical 
evidence has been presented establishing a nexus between any 
incident of service and tinnitus.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 
(2004).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
statement of the case dated in December 2000; supplemental 
statement of the case dated in September 2004; and the letter 
dated in February 2004.  These documents included a summary 
of the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The February 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the etiology of the disorders decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statement of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  In 
addition he was provided a personal hearing at the RO in June 
2001.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Background.  The service medical records are negative for any 
complaints, treatment, or diagnosis of hearing loss or 
tinnitus.  In this regard, the Board notes that the veteran 
was provided numerous hearing conservation audiological tests 
during active service and during his ANG service.  All of 
these tests were normal, including tests in November 1961, 
May 1962, March 1965, February 1968, May 1970, May 1971, May 
1973, July 1974, September 1974, June 1975, June 1976, June 
1977, June 1978, and June 1981.  There was one test in June 
1973 which noted some hearing loss in the left ear.  However 
this hearing loss was not shown in any service or ANG 
examination over the next 12 years. 

In June 1997, an audiological evaluation from the Alabama Ear 
Nose & Throat Association, revealed pure tone thresholds, in 
decibels, of 10 decibels for the right ear and 13 decibels 
for the left ear at 500, 1000, and 2000 Hz.  There was a 
significant drop-off in hearing in both ears at about 6000 to 
8000 Hz.  Additional medical records dated in June 1997 noted 
that the veteran complained of tinnitus for about a week or 
two.   It was "so loud that it's about to make him crazy." 

In October 1999 the veteran filed a claim for service 
connection for a hearing loss disorder and tinnitus.

The file also contains a December 1999 progress note from the 
Montgomery Family Medicine, P.C., noting possible Meniere's 
disease.

In a July 2000 VA examination the veteran's chief complaint 
was constant tinnitus.  His history of military noise 
included drills and engine noise.  He currently worked with 
no noise and had no hobby which contained excessive levels of 
noise.  He claimed that he had tinnitus for years, which 
became constant in both ears about five years ago.  An 
audiogram revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
25
LEFT
20
15
25
25

Average pure	tone thresholds were 21 decibels, and speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.  The veteran reported constant tinnitus which 
was an extreme bother to him.  The diagnosis was essentially 
normal hearing bilaterally which sloped to a moderate 
sensorineural hearing loss at 8,000 Hz.  The examiner further 
opined that the configuration of the veteran's hearing loss 
did not suggest that it was noise induced.

By rating action in August 2000 service connection was denied 
for hearing loss and tinnitus.  In making that determination 
the RO noted that the service medical records were silent as 
to a hearing disorder or tinnitus in service or within one 
year after service.  The first evidence of a hearing problem 
or tinnitus was in the June 1997 private medical records, 
more than 10 years after the veteran retirement from military 
service.

In a June 2001 personal hearing at the RO, the veteran 
testified that he worked on the flight line with aircraft in 
service as well as during his ANG training.  He was exposed 
to noise on a constant basis.  He added that, "The only 
thing I know that everybody that I worked with out there over 
the years has ear problems or deaf, every one of them."  He 
further noted that he did not use hearing aids and that no 
physician had recommended the use of hearing aids.  In 
addition no doctor had ever told him his hearing problems 
were due to working around noise.  During his testimony he 
mentioned Meniere's disease, but added that he was not sure 
if it had been diagnosed.

A statement was received in June 2001 from J. L. who 
apparently worked with the veteran in the ANG.  He noted that 
the veteran's work with the ANG required him to spend a lot 
of time on the flight line and that many of the flight line 
personnel who had served with the veteran suffer with ear 
damage or complete loss of hearing.

In an August 2004 VA examination the veteran's claims file 
was reviewed.  The examiner noted that all hearing 
evaluations from the 1960's through the 1980's indicated the 
veteran had normal hearing from 500 to 6000Hz.  A private 
examination in 1997 also revealed normal hearing with a 
moderately severe drop-off at 6000 Hz.  The July 2000 VA 
examination also revealed normal hearing from 500 to 4000Hz.  

No mention of tinnitus was found in the medical records until 
1997 when it's sudden onset was noted.  The examiner noted 
that he could not find where the veteran had been diagnosed 
with Meniere's.  Tinnitus was only one of the symptoms of 
Meniere's, and given the veteran's normal hearing it was not 
likely he had this disease.  The only thing in support of the 
diagnosis of Meniere's was the veteran's sudden onset of 
tinnitus.  

The examiner noted that the veteran no doubt was exposed to 
significant noise while in service and in the National Guard.  
However, the normal hearing thresholds up to 6000 Hz as late 
as 1997 indicates that the noise did not likely have any 
significant effect on the veteran's hearing.  The examiner 
opined that:

It can be noted that noise exposure which 
does not result in permanent loss of 
hearing can indeed result in chronic 
tinnitus.  But given the amount of time 
between when the veteran left service 
(1985) and when he reported the onset of 
his tinnitus, it can be stated that the 
tinnitus is, 'less likely as not' due to 
military noise exposure.

Legal Criteria.  Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or for disability resulting from 
injury incurred or aggravated in line of duty during a period 
of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as sensorineural hearing 
loss, becomes manifest to a compensable degree within one 
year after the veteran's military service ends, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

With respect to hearing loss, for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A layperson is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Analysis.  The veteran has argued that he sustained hearing 
loss and tinnitus as a result of noise exposure incurred 
while in military service.  However, service medical records 
are negative for any complaints of hearing loss or tinnitus.  
While some hearing loss in the left ear was noted in June 
1973, many subsequent examinations were negative for hearing 
loss.  In addition the June 1997 private medical records 
submitted by the veteran as well as the July 2000 VA 
examination have revealed bilateral hearing which is within 
normal limits for VA purposes.  Clinical diagnosis at the 
time of the examination was of moderately severe 
sensorineural hearing loss bilaterally at 6000 Hz, while 
hearing loss for VA purposes is measured between 500 to 4000 
Hz.  In the August 2004 VA examination, the examiner opined 
that the veteran's noise exposure during military service 
through the mid 1980's did not likely have any significant 
effect on his hearing and that it was highly unlikely that 
in-service noise exposure up through the mid 1980's would 
result in relatively sudden onset of tinnitus a decade later.

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims.  Hearing 
loss did not manifest itself within one year of service 
discharge so there is no presumption for service connection.  
The Board acknowledges the veteran's contention that he was 
exposed to noise exposure while in service.  However, the 
July 2000 and August 2004 VA examinations specifically found 
that the veteran's hearing was within normal limits for VA 
purposes, and his tinnitus was "less likely than not" due 
to military noise exposure."

The Board further finds that the lack of evidence of 
treatment following service weighs against the veteran's 
claim.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years could be decisive.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999).  

Conclusion.  The Board has considered the veteran's 
testimony, and the statement from his service associate, 
submitted in support of his claims.  The testimony and 
statements are not competent evidence of a diagnosis or a 
nexus between the claimed conditions and service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology may be readily recognized by 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Although the Board does not doubt the veteran's sincere 
belief that his current hearing loss and tinnitus are related 
to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
and absent a medical opinion linking a current hearing loss 
disability or tinnitus to service, service connection cannot 
be granted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


